Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter

The numbering of original claims 1-27 is renumbered.  Claim(s) 1-15 have been canceled, and NEW claims 28 and 29 have been added.

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest filed claim amendments and corresponding remarks (dated 7/1//2021) persuasive to overcome rejection of the claims over the currently- applied prior art reference(s) and/or any other reasonable rejection of the claims over additional candidate prior art, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that none of the currently applied prior art references, nor any other candidate prior art reference expressly and sufficiently discloses a combination of features recited by independent claim 16, 18, 21, 24 and 27 as a whole, and in particular the recited / amended feature{s} of the method further comprising the recited features / limitations of “c) receiving or generating an instruction to transfer a digital version of the image to a destination device, wherein the instruction specifies a quality of the digital version of the image; d) comparing the quality of the digital version of the image specified in the instruction with a quality of the first and second digital images stored in the memory of the first and second source computing devices, respectively; e) determining whether to transfer the first digital image or the second digital image to the destination device utilizing criteria including determining which of the first and second digital images stored in the memory of the first and second source computing devices has the quality of the digital version of the image specified in the instruction; and f) receiving either the first digital image from the first source computing device or the second digital image from the second source computing device based on the utilized criteria to efficiently transfer the digital version of the image to the destination device....’ – in combination with other recited elements of the claim, and the independent claims are thus considered allowable over prior art.  
The Office has also considered Applicant’s associated remarks dated 7/1/2021, noting the discrepancies between the newly amended claim limitations of the independent claim(s) and the currently cited prior art references [Applicant Remarks: Par 2, pg. 16 -- Par 1, pg. 20], and likewise deems the associated remarks in support of the current claim amendments persuasive.  Hence, the claims are considered in condition for patentability.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF. 

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/      Primary Examiner, Art Unit 2451